               Case 3:18-cv-06094-NC Document 1 Filed 10/03/18 Page 1 of 10



 1   ROBERT H. SLOSS, SBN 87757
     robert.sloss@procopio.com
 2   VICTOR M. FELIX, SBN 179622
 3   victor.felix@procopio.com
     PROCOPIO, CORY, HARGREAVES &
 4      SAVITCH LLP
     1117 California Ave., Suite 200
 5   Palo Alto, CA 94304
     Telephone: 650.645.9000
 6   Facsimile: 619.235.0398
 7   DANIEL E. YONAN (pro hac vice to be filed)
     Email: dyonan@sternekessler.com
 8   MICHAEL E. JOFFRE (pro hac vice to be filed)
     Email: mjoffre@sternekessler.com
 9   NIRAV N. DESAI (pro hac vice to be filed)
     Email: ndesai@sternekessler.com
10   STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C.
     1100 New York Avenue, N.W.
11   Washington, D.C. 20005
     Telephone: 202-371-2600
12   Facsimile: 202-371-2540
13   Attorneys for Plaintiff
     JUUL LABS, INC.
14

15                              UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                   _____________ DIVISION

18   JUUL LABS, INC., a Delaware corporation,     Case No.

19           Plaintiff,                           PLAINTIFF JUUL LABS, INC.’S
                                                  COMPLAINT FOR PATENT
20           V.                                   INFRINGEMENT

21   ZIIP LAB CO., LTD., a Chinese corporation;
     ZLAB S.A., a Uruguayan corporation;          DEMAND FOR JURY TRIAL
22   SHENZHEN YIBO TECHNOLOGY CO.,
     LTD., a Chinese corporation; THE
23   ELECTRIC TOBACCONIST, LLC, a                 Complaint filed: October 3, 2018
     Colorado corporation,
24
             Defendants.
25

26

27

28


     COMPLAINT FOR PATENT INFRINGEMENT                             Case No.
                 Case 3:18-cv-06094-NC Document 1 Filed 10/03/18 Page 2 of 10



 1                         COMPLAINT FOR PATENT INFRINGEMENT

 2          Plaintiff Juul Labs, Inc. (“Juul” or “Plaintiff”) files this Complaint against Ziip Lab Co.,

 3   Ltd. (“Ziip China”), ZLab S.A. (“Ziip Labs”), Shenzhen Yibo Technology Co., Ltd. (“Yibo”),

 4   and The Electric Tobacconist, LLC (“Electric Tobacconist”) (collectively “Defendants”) and

 5   alleges as follows:

 6                                    NATURE OF THIS ACTION

 7          1.      This is a civil action arising out of Defendants’ patent infringement in violation of

 8   the Patent Laws of the United States, 35 U.S.C. §§ 271 and 281-285.

 9                                               PARTIES

10          2.      Juul is a privately-held corporation organized and existing under the laws of
11   Delaware, having a principal place of business at 560 20th Street, San Francisco, CA 94107.
12          3.      Ziip China is a Chinese corporation with its principal place of business at E
13   district 4F, 5 building, Wen Ge Industrial Zone, Heshuikou, Gongming St., Guangming New
14   District, Shenzhen City, Guangdong Province, China 518106.
15          4.      Ziip Labs is an Uruguayan corporation with its principal place of business at Ave.
16   Golero, 911 Office 27, Punta del Este – Maldonado – Uruguay, 20100.
17          5.      Yibo is a Chinese corporation with its principal place of business at 1F-4F, 3rd
18   Building, Laowei, Tiantou Community Pingshan Sub-District, Pingshan New District Shenzhen
19   City, Guangdong Province China 518118.

20          6.      Electric Tobacconist is a Colorado corporation with its principal place of business

21   at 3235 Prairie Avenue, Boulder, CO 80301.

22                                   JURISDICTION AND VENUE

23          7.      This Court has subject-matter jurisdiction over Juul’s patent-infringement claims

24   under 28 U.S.C. §§ 1331 and 1338(a).

25          8.      This Court has personal jurisdiction over Ziip China at least because, on

26   information and belief, Ziip China has purposefully imported the accused Ziip devices and pods,

27   as well as Plus Pods, into California, made those products available for sale through an

28   established distribution chain (including the www.electrictobacconist.com website and the

                                     1
     COMPLAINT FOR PATENT INFRINGEMENT                                   Case No.
                 Case 3:18-cv-06094-NC Document 1 Filed 10/03/18 Page 3 of 10



 1   www.pluspods.com website), and Juul’s cause of action for patent infringement arises out of

 2   these activities. See Ex.1 [print out of Ziip devices and pods on electrictobacconist website]; Ex.

 3   2 [shipping information from Electric Tobacconist Website]; Ex.3 [receipt of Ziip device]; See

 4   Ex. 4 [print out of Plus Pods on www.pluspods.com]; Ex. 5 [shipping information from

 5   www.pluspods.com].

 6          9.      This Court has personal jurisdiction over Ziip Labs at least because, on

 7   information and belief, Ziip Labs has purposefully imported the accused Ziip devices and pods,

 8   as well as Plus Pods, into California, made those products available for sale through an

 9   established distribution chain (including the www.electrictobacconist.com website and the

10   www.pluspods.com website), and Juul’s cause of action for patent infringement arises out of

11   these activities. See Ex. 1 [print out of Ziip devices and pods on electrictobacconist website]; Ex.

12   2 [shipping information from Electric Tobacconist Website]; Ex. 3 [receipt of Ziip device]; See

13   Ex. 4 [print out of Plus Pods on www.pluspods.com]; Ex. 5 [shipping information from

14   www.pluspods.com].

15          10.     This Court has personal jurisdiction over Yibo at least because, on information

16   and belief, Yibo has purposefully imported the accused Ziip devices and pods, as well as Plus

17   Pods, into California, made those products available for sale through an established distribution

18   chain (including the www.electrictobacconist.com website and the www.pluspods.com website),

19   and Juul’s cause of action for patent infringement arises out of these activities. See Ex. 1 [print

20   out of Ziip devices and pods on electrictobacconist website]; Ex. 2 [shipping information from

21   Electric Tobacconist Website]; Ex. 3 [receipt of Ziip device]; See Ex. 4 [print out of Plus Pods

22   on www.pluspods.com]; Ex. 5 [shipping information from www.pluspods.com].

23          11.     This Court has personal jurisdiction over Electric Tobacconist at least because

24   Electric Tobacconist has purposefully distributed the accused Ziip devices and pods into

25   California, made those products available for sale through an established distribution chain

26   (including the www.electrictobacconist.com website), and Juul’s cause of action for patent

27   infringement arises out of these activities. See Ex. 1 [print out of Ziip devices and pods on

28   electrictobacconist website]; Ex. 2 [shipping information from Electric Tobacconist Website].

                                     2
     COMPLAINT FOR PATENT INFRINGEMENT                                   Case No.
                Case 3:18-cv-06094-NC Document 1 Filed 10/03/18 Page 4 of 10



 1           12.     Venue is proper for ZiiP China, Yibo, and Ziip Labs in this District under 28

 2   U.S.C. § 1391(b)(3) at least because no other venue is proper, ZiiP China, Yibo, and Ziip Labs

 3   have committed acts of infringement in this District, and this Court has personal jurisdiction over

 4   Ziip China, Yibo, and Ziip Labs. Atlantic Marine Construction Co. v. United States District

 5   Court for the W.D. of Texas, 571 U.S. 49, 57 (2013) (“The statute thereby ensures that so long as

 6   a federal court has personal jurisdiction over the defendant, venue will always lie somewhere.”).

 7                                  INTRADISTRICT ASSIGNMENT

 8           13.     This is an Intellectual Property Action subject to district-wide assignment in

 9   accordance with Civil Local Rule 3.2(c).

10                  COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,070,669

11           14.     Juul re-alleges and incorporates by reference Paragraphs 1-13 above, as if fully
12   set forth herein.
13           15.     On September 11, 2018, the United States Patent and Trademark Office duly and
14   lawfully issued United States Patent Number 10,070,669, entitled “Cartridge for Use with a
15   Vaporizer Device,” to inventors James Monsees, Adam Bowen, Nichols Jay Hatton, Steven
16   Christensen, Kevin Lomeli, Ariel Atkins, and Aaron Keller. The ’669 patent issued from U.S.
17   Application No. 15/820,370, filed November 21, 2017. There are no fees currently due with
18   respect to the ’669 patent.
19           16.     The ’669 patent was duly assigned to Juul, which is the assignee of all right, title,

20   and interest in and to the ’669 patent and possesses the exclusive right of recovery for past,

21   present, and future infringement. Each and every claim of the ’669 patent is valid and

22   enforceable. A true and correct copy of the ’669 patent is attached as Exhibit 6.

23           17.     Juul virtually marks its products with the appropriate patent numbers, including

24   the ’669 patent.

25           18.     On information and belief, Ziip China, Ziip Labs, Yibo, and Electric Tobacconist

26   manufacture, use, import, distribute, offer to sell, and/or sell in the United States the Ziip devices

27   and pods, as well as Plus Pods, that infringe the ’669 patent under 35 U.S.C. § 271(a).

28   Specifically, the Ziip devices and pods, as well as Plus Pods, infringe claims 1, 2, 4, 5, 7-9, 12,

                                     3
     COMPLAINT FOR PATENT INFRINGEMENT                                     Case No.
                Case 3:18-cv-06094-NC Document 1 Filed 10/03/18 Page 5 of 10



 1   13, 16, 17, 20, and 21 of the ’669 patent at least because these devices and pods include each and

 2   every limitation of these claims either literally or under the doctrine of equivalents. Exemplary

 3   claim charts for the Ziip devices and pods, as well as Plus Pods, are attached as Exhibits 7 and 8.

 4           19.     By their actions, Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist

 5   infringement of the ’669 patent has irreparably harmed Juul. Unless Ziip China’s, Ziip Labs’,

 6   Yibo’s, and Electric Tobacconist infringing acts are enjoined by this Court, Juul will continue to

 7   suffer additional irreparable injury. Juul has no adequate remedy at law.

 8           20.     By their actions, Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist

 9   infringement of the ’669 patent has damaged, and continues to damage, Juul in an amount yet to

10   be determined, of at least a reasonable royalty and/or lost profits that Juul would have made but

11   for Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist infringing acts.

12                 COUNT II: INFRINGEMENT OF U.S. PATENT NO. 10,058,130

13           21.     Juul re-alleges and incorporates by reference Paragraphs 1-20 above, as if fully
14   set forth herein.
15           22.     On August 28, 2018, the United States Patent and Trademark Office duly and
16   lawfully issued United States Patent Number 10,058,130, entitled “Cartridge for Use with a
17   Vaporizer Device,” to inventors James Monsees, Adam Bowen, Nichols Jay Hatton, Steven
18   Christensen, Kevin Lomeli, Ariel Atkins, and Aaron Keller. The ’130 patent issued from U.S.
19   Application No. 15/813,089, filed November 14, 2017. There are no fees currently due with

20   respect to the ’130 patent.

21           23.     The ’130 patent was duly assigned to Juul, which is the assignee of all right, title,

22   and interest in and to the ’130 patent and possesses the exclusive right of recovery for past,

23   present, and future infringement. Each and every claim of the ’130 patent is valid and

24   enforceable. A true and correct copy of the ’130 patent is attached as Exhibit 9.

25           24.     Juul virtually marks its products with the appropriate patent numbers, including

26   the ’130 patent.

27           25.     On information and belief, Ziip China, Ziip Labs, Yibo, and Electric Tobacconist

28   manufacture, use, import, distribute, offer to sell, and/or sell in the United States the Ziip devices

                                     4
     COMPLAINT FOR PATENT INFRINGEMENT                                     Case No.
                 Case 3:18-cv-06094-NC Document 1 Filed 10/03/18 Page 6 of 10



 1   and pods, as well as Plus Pods, that infringe the ’130 patent under 35 U.S.C. § 271(a).

 2   Specifically, the Ziip devices and pods, as well as Plus Pods, infringe claims 1, 2, 4-10, 16, 19,

 3   21, and 27 of the ’130 patent at least because these devices and pods include each and every

 4   limitation of these claims either literally or under the doctrine of equivalents. Exemplary claim

 5   charts for the Ziip devices and pods, as well as Plus Pods, are attached as Exhibits 10 and 11.

 6             26.    By their actions, Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist

 7   infringement of the ’130 patent has irreparably harmed Juul. Unless Ziip China’s, Ziip Labs’,

 8   Yibo’s, and Electric Tobacconist infringing acts are enjoined by this Court, Juul will continue to

 9   suffer additional irreparable injury. Juul has no adequate remedy at law.

10             27.    By their actions, Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist

11   infringement of the ’130 patent has damaged, and continues to damage, Juul in an amount yet to

12   be determined, of at least a reasonable royalty and/or lost profits that Juul would have made but

13   for Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist infringing acts.

14                   COUNT III: INFRINGEMENT OF U.S. PATENT NO. 10,045,568

15             28.    Juul re-alleges and incorporates by reference Paragraphs 1-27 above, as if fully
16   set forth herein.
17             29.    On August 14, 2018, the United States Patent and Trademark Office duly and
18   lawfully issued United States Patent Number 10,045,568, entitled “Vaporization Device Systems
19   and Methods,” to inventors James Monsees, Adam Bowen, Nichols Jay Hatton, Steven

20   Christensen, Kevin Lomeli, and Ariel Atkins. The ’568 patent issued from U.S. Application No.

21   15/832,749, filed December 5, 2017. There are no fees currently due with respect to the ’568

22   patent.

23             30.    The ’568 patent was duly assigned to Juul, which is the assignee of all right, title,

24   and interest in and to the ’568 patent and possesses the exclusive right of recovery for past,

25   present, and future infringement. Each and every claim of the ’568 patent is valid and

26   enforceable. A true and correct copy of the ’568 patent is attached as Exhibit 12.

27             31.    Juul virtually marks its products with the appropriate patent numbers, including

28   the ’568 patent.

                                     5
     COMPLAINT FOR PATENT INFRINGEMENT                                     Case No.
                 Case 3:18-cv-06094-NC Document 1 Filed 10/03/18 Page 7 of 10



 1             32.    On information and belief, Ziip China, Ziip Labs, Yibo, and Electric Tobacconist

 2   manufacture, use, import, distribute, offer to sell, and/or sell in the United States the Ziip devices

 3   and pods, as well as Plus Pods, that infringe the ’568 patent under 35 U.S.C. § 271(a).

 4   Specifically, the Ziip devices and pods, as well as Plus Pods, infringe claims 1-3, 5-9, 12, and

 5   17-20 of the ’568 patent at least because these devices and pods include each and every

 6   limitation of these claims either literally or under the doctrine of equivalents. Exemplary claim

 7   charts for the Ziip devices and pods, as well as Plus Pods, are attached as Exhibits 13 and 14.

 8             33.    By their actions, Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist

 9   infringement of the ’568 patent has irreparably harmed Juul. Unless Ziip China’s, Ziip Labs’,

10   Yibo’s, and Electric Tobacconist infringing acts are enjoined by this Court, Juul will continue to

11   suffer additional irreparable injury. Juul has no adequate remedy at law.

12             34.    By their actions, Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist

13   infringement of the ’568 patent has damaged, and continues to damage, Juul in an amount yet to

14   be determined, of at least a reasonable royalty and/or lost profits that Juul would have made but

15   for Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist infringing acts.

16                   COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 10,076,139

17             35.    Juul re-alleges and incorporates by reference Paragraphs 1-34 above, as if fully
18   set forth herein.
19             36.    On September 18, 2018, the United States Patent and Trademark Office duly and

20   lawfully issued United States Patent Number 10,076,139, entitled “Vaporizer Apparatus,” to

21   inventors James Monsees, Adam Bowen, Steven Christensen, Joshua Morenstein, and

22   Christopher Nicholas HibmaCronan. The ’139 patent issued from U.S. Application No.

23   15/257,760, filed September 6, 2016. There are no fees currently due with respect to the ’139

24   patent.

25             37.    The ’139 patent was duly assigned to Juul, which is the assignee of all right, title,

26   and interest in and to the ’139 patent and possesses the exclusive right of recovery for past,

27   present, and future infringement. Each and every claim of the ’139 patent is valid and

28   enforceable. A true and correct copy of the ’139 patent is attached as Exhibit 15.

                                     6
     COMPLAINT FOR PATENT INFRINGEMENT                                     Case No.
                  Case 3:18-cv-06094-NC Document 1 Filed 10/03/18 Page 8 of 10



 1           38.     Juul virtually marks its products with the appropriate patent numbers, including

 2   the ’139 patent.

 3           39.     On information and belief, Ziip China, Ziip Labs, Yibo, and Electric Tobacconist

 4   manufacture, use, import, distribute, offer to sell, and/or sell in the United States the Ziip devices

 5   and pods that infringe the ’139 patent under 35 U.S.C. § 271(a). Specifically, the Ziip devices

 6   and pods infringe claims 1-4, 9-11, 13, 14, 19-21, 24, 28, and 29 of the ’139 patent at least

 7   because these devices and pods include each and every limitation of these claims either literally

 8   or under the doctrine of equivalents. An exemplary claim chart for the Ziip devices and pods is

 9   attached as Exhibit 16.

10           40.     By their actions, Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist

11   infringement of the ’139 patent has irreparably harmed Juul. Unless Ziip China’s, Ziip Labs’,

12   Yibo’s, and Electric Tobacconist infringing acts are enjoined by this Court, Juul will continue to

13   suffer additional irreparable injury. Juul has no adequate remedy at law.

14           41.     By their actions, Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist

15   infringement of the ’139 patent has damaged, and continues to damage, Juul in an amount yet to

16   be determined, of at least a reasonable royalty and/or lost profits that Juul would have made but

17   for Ziip China’s, Ziip Labs’, Yibo’s, and Electric Tobacconist infringing acts.

18                                         PRAYER FOR RELIEF

19           WHEREFORE, Plaintiff requests judgment against Ziip China, Ziip Labs, Yibo, and

20   Electric Tobacconist as follows:

21           A.      That Ziip U.S., Ziip China, Ziip Uruguay, Yibo, and all of their subsidiaries,

22   affiliates, officers, agents, servants, employees, attorneys, and their heirs, successors and assigns,

23   and all persons acting in concert or participation with Ziip China, Ziip Labs, Yibo, and Electric

24   Tobacconist and each of them, be immediately enjoined and restrained, preliminarily and

25   permanently, without bond, from manufacturing, distributing, selling or offering to sell in the

26   United States or importing into the United States products infringing the claims of the patents-at-

27   issue; and deliver to Plaintiff all products that infringe the patents-at-issue;

28           B.      A judgment by the Court that Ziip China, Ziip Labs, Yibo, and Electric

                                     7
     COMPLAINT FOR PATENT INFRINGEMENT                                      Case No.
                 Case 3:18-cv-06094-NC Document 1 Filed 10/03/18 Page 9 of 10



 1   Tobacconist have infringed U.S. Patent Nos. 10,070,669; 10,058,130; 10,045,568; and

 2   10,076,139;

 3          C.      An award of damages for infringement of U.S. Patent Nos. 10,070,669;

 4   10,058,130; 10,045,568; and 10,076,139 together with prejudgment interest and costs, said

 5   damages to be trebled by reason of the intentional and willful nature of Ziip China’s, Ziip Labs’,

 6   Yibo’s, and Electric Tobacconist infringement, as provided by 35 U.S.C. § 284;

 7          D.      A determination that this case is “exceptional” under 35 U.S.C. § 285, and an

 8   award of Plaintiff’s reasonable attorneys’ fees;

 9          E.      That any monetary award includes pre- and post-judgment interest at the highest

10   rate allowed by law;

11          F.      For costs of suit; and

12          G.      For such other or further relief as the Court deems just and proper.

13   Dated: October 3, 2018                        PROCOPIO, CORY, HARGREAVES
                                                        & SAVITCH LLP
14

15                                                      /s/ Robert H. Sloss
                                                        Robert H. Sloss
16                                                      Victor M. Felix
                                                        PROCOPIO, CORY, HARGREAVES
17                                                       & SAVITCH LLP
18                                                      1117 California Ave., Suite 200
                                                        Palo Alto, CA 94304
19                                                      Telephone: 650.645.9000
                                                        Facsimile: 619.235.0398
20
                                                        Daniel E. Yonan (pro hac vice to be filed)
21                                                      dyonan@sternekessler.com
22                                                      Michael E. Joffre (pro hac vice to be filed)
                                                        mjoffre@sternekessler.com
23                                                      Nirav N. Desai (pro hac vice to be filed)
                                                        ndesai@sternekessler.com
24                                                      STERNE, KESSLER, GOLDSTEIN &
                                                          FOX P.L.L.C.
25
                                                        1100 New York Avenue, N.W.
26                                                      Washington, D.C. 20005
                                                        Telephone: 202-371-2600
27                                                      Facsimile: 202-371-2540

28                                                      Attorneys for Plaintiff JUUL LABS, INC.
                                     8
     COMPLAINT FOR PATENT INFRINGEMENT                                      Case No.
               Case 3:18-cv-06094-NC Document 1 Filed 10/03/18 Page 10 of 10



 1                                             JURY DEMAND

 2           Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff respectfully demands a
 3
     trial by jury of any issues triable of right by a jury.
 4
     Dated: October 3, 2018                          PROCOPIO, CORY, HARGREAVES
 5                                                        & SAVITCH LLP
 6

 7                                                      /s/ Robert H. Sloss
                                                        Robert H. Sloss
 8                                                      Victor M. Felix
                                                        PROCOPIO, CORY, HARGREAVES
 9                                                       & SAVITCH LLP
                                                        1117 California Ave., Suite 200
10                                                      Palo Alto, CA 94304
11                                                      Telephone: 650.645.9000
                                                        Facsimile: 619.235.0398
12
                                                        Daniel E. Yonan (pro hac vice to be filed)
13                                                      Michael E. Joffre (pro hac vice to be filed)
                                                        Nirav N. Desai (pro hac vice to be filed)
14
                                                        STERNE, KESSLER, GOLDSTEIN &
15                                                       FOX P.L.L.C.
                                                        1100 New York Avenue, N.W.
16                                                      Washington, D.C. 20005
                                                        Telephone: 202-371-2600
17                                                      Facsimile: 202-371-2540
18
                                                        Attorneys for Plaintiff
19                                                      JUUL LABS, INC.

20

21

22

23

24

25

26

27

28

                                     9
     COMPLAINT FOR PATENT INFRINGEMENT                                       Case No.
